Exhibit 99.1 Date:August 5, 2008 Media Contact: Michael Kinney 732-938-1031 mkinney@njresources.com Investor Contact: Dennis Puma 732-938-1229 dpuma@njresources.com NEW JERSEY NATURAL GAS REACHES AGREEMENT WITH RATE COUNSEL ON BASE RATE CASE PROCEEDING WALL, N.J. – New Jersey Natural Gas (NJNG) today announced that it has reached an agreement with the New Jersey Department of the Public Advocate, Division of Rate Counsel (Rate Counsel) on the principal financial terms of its base rate case, originally filed in November 2007. The agreement has been submitted to the presiding Administrative Law Judge for her review. Her recommendation will go before the Commissioners of New Jersey Board of Public Utilities (BPU) for their final decision. Under the agreement, NJNG would increase its total annual revenue by $32.5 million, effective October 1, 2008. The agreement includes a return on equity of 10.3 percent, with a 51.2 percent common equity ratio. It reflects a rate base of $943.3 million for NJNG and an overall rate of return of 7.76 percent.
